               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

                                 )
UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )     Criminal No. 2012-32
               v.                )
                                 )
CWS TOURS, LLC,                  )
                                 )
               Defendant.        )
                                 )


ATTORNEYS:

Gretchen Shappert, United States Attorney
Joycelyn Hewlett, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Treston Moore, Esq.
St. Thomas, U.S.V.I.
     For CWS Tours, LLC.


                               ORDER

GÓMEZ, J.

      Before the Court is the joint motion of the United States

and CWS Tours, LLC, to offset the restitution judgment in this

matter.

      On February 14, 2013, a federal grand jury returned an

indictment charging Kyle Coleman (“Coleman”) with one count of

misconduct or neglect of a ship officer in violation of 18

U.S.C. § 1115 and CWS Tours, LLC, (“CWS”) with one count of
United States v. CWS Tours, LLC
Criminal No. 2012-32
Order
Page 2

misconduct or neglect of a ship owner in violation of 18 U.S.C.

§ 1115.

      On June 10, 2013, CWS entered a guilty plea to a violation

of 18 U.S.C. § 1115. On the same date, the United States filed

an information in a separate criminal case, Criminal Number

3:13-30, charging Coleman with one count of negligent operation

of a vessel in violation of 46 U.S.C. § 2302. Coleman entered a

guilty plea to that count on June 10, 2013.

      On September 27, 2013, the Court sentenced Coleman and CWS.

At that sentencing, the Court ordered Coleman and CWS to pay

$1,350,663.18 in restitution, jointly and severally, to the

victim, Danielle Haese (“Haese”).

      Since imposition of the judgments in these cases, Haese

filed a civil complaint against Coleman and CWS seeking damages

for the injuries Haese suffered as a consequence of the conduct

giving rise to the criminal convictions of Coleman and CWS. That

civil action is now settled. CWS and the Government now assert

that the dollar amount of Haese’s civil settlement requires a

full offset of the restitution amount imposed by the Court.

      Section 3664, Title 18, of the United States Code provides

in pertinent part

      (2) Any amount paid to a victim under an order of
      restitution shall be reduced by any amount later
      recovered as compensatory damages for the same loss by
      the victim in--
United States v. CWS Tours, LLC
Criminal No. 2012-32
Order
Page 3

         (A) any Federal civil proceeding; and

         (B) any State civil proceeding, to the extent provided
         by the law of the State.

18 U.S.C. § 3664(j).

       Given this statutory provision in the Mandatory Victims

Restitution Act (“MVRA”), the parties request an offset of the

restitution judgment by the amount of compensatory damages

received by the victim in her civil action against Coleman and

CWS.

       Significantly, that statutory provision in the MVRA

provides for an offset contemplating proof of an amount. See

United States v. Parker, 927 F.3d 374, 382 (5th Cir. 2019)

(finding that “the defendant bears the burden of proving an

offset under § 3664(j)(2)” including “proving the value of any

alleged offset”); cf. United States v. Bryant, 655 F.3d 232, 254

(3d Cir. 2011) (finding that, under § 3664(e), it was the

defendant’s “burden to prove offsets for any legitimate services

[the defendant] might have rendered”). As the Court has to

ensure that the victim is made whole, it stands to reason that

something more than a statement by the defendant and Government

ought to be required to establish the amount of the offset.

Here, such a statement is the only evidence the Court has before
United States v. CWS Tours, LLC
Criminal No. 2012-32
Order
Page 4

it. That level of proof is insufficient to reduce a restitution

amount.1

      The premises considered, it is hereby

      ORDERED that the joint motion to offset the restitution

judgment, ECF No. 93, is DENIED without prejudice.



                                          S\
                                                Curtis V. Gómez
                                                District Judge




1 While the Court appreciates that the settlement may be confidential, the
parties are not without options to apprise the court of the settlement
amount. Indeed, a sealed filing with the relevant amount could achieve that
objective.
